Citation Nr: 0407594	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-04 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1982 to September 1986.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  

Additional medical evidence received by VA in August 2003, 
which is after the most recent Supplemental Statement of the 
Case, was accompanied by a written waiver of RO 
consideration, in accordance with 38 C.F.R. § 20.1304 (2003).

The issues of entitlement to an increased evaluation for 
right knee disability and entitlement to a compensable 
evaluation for left knee disability are being remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has a cervical spine disability due to 
service.

2.  The veteran has a thoracic spine disability due to 
service.

3.  The veteran has a lumbar spine disability due to service.

4.  The veteran does not have residuals of a head injury due 
to military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred as a result of 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A thoracic spine disability was incurred as a result of 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  A lumbar spine disability was incurred as a result of 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  Residuals of a head injury were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In November 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA examinations.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
service connection issues on appeal.  There is no indication 
that additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder with respect to the issues 
decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings in July 2002 and August 2003.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
most of the claims decided in this case had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible to so provide.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, the Board concludes that any such error is 
harmless and does not prohibit consideration of the issues on 
appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

According to an Emergency Center Report dated May 3, 1983, 
the veteran fell out of a moving car, injuring his right hip.  
He did not lose consciousness but was dizzy.  Examination 
revealed a 4-centimeter irregular laceration of the right 
occiput.  The veteran also incurred abrasions of the right 
anterior superior iliac spine area and of the back.  The 
laceration was sutured.  It was noted on May 7, 1983, that 
the skull laceration was healing well.  The assessment on May 
11, 1983, was resolved laceration to the back of the head.  
It was noted in May 1986, that the veteran complained of a 
pulled neck muscle; the veteran said that he did not have any 
past history of neck injury.  The assessment was rule out 
neck muscle strain.  The veteran's head, neck, and spine were 
noted to be normal on service discharge examination in August 
1986.

The veteran complained only of knee and skin problems on VA 
examination in February 1987.  Strain of the right knee was 
diagnosed.

On a service department annual report of medical history in 
February 1989, the veteran did not note any abnormality.  On 
physical examination in February 1989, the veteran's head, 
neck, and spine were reported as normal.

On VA orthopedic examination in September 1999, a right knee 
disability was diagnosed.  On VA scar examination in 
September 1999, the diagnosis was benign scar at the top of 
the scalp.  

A December 1999 rating decision granted service connection 
for a scalp laceration and assigned a noncompensable 
evaluation effective June 21, 1999.

A February 2000 Addendum to a VA dental examination diagnosed 
internal derangement caused by the service automobile 
accident.  An April 2000 rating decision granted service 
connection for temporomandibular joint disorder and assigned 
a 30 percent evaluation effective June 21, 1999.

According to a March 2000 medical report from R. Corn, M.D., 
which noted the veteran's history of an automobile accident 
in service, the veteran had disabilities of the cervical, 
thoracic and lumbar spine that, by history, were related to 
service trauma.

March and April 2000 treatment records from M. Komar, M.D., 
include a diagnosis of a bilateral knee disability.

A June 2000 magnetic resonance imaging scan (MRI) of the 
veteran's cervical spine showed cervical spondylosis and 
reversal of the normal lordosis.  A June 2000 MRI of the 
brain was noted to be normal.

On VA orthopedic examination of the spine in June 2000, which 
included a review of the claims file, the veteran complained 
of spine disability due to a service automobile accident in 
1983.  It was noted on physical examination of the spine that 
there was tenderness, soreness, and pain.  X-rays showed 
cervical and thoracic arthritis.  The diagnosis was cervical, 
dorsal, and lumbosacral strain with degenerative arthritis of 
the cervical and dorsal spine.  The examiner concluded that 
the veteran's spinal disabilities were related to his 
automobile accident in service.

According to a May 2001 statement from Dr. Komar, he 
initially saw the veteran in April 1992 for disabilities that 
did not involve the musculoskeletal system.  The veteran was 
seen in 1996 for chronic dizziness, which was determined to 
be due to labyrinthitis.  Dr. Komar eventually saw the 
veteran for knee problems; the spine was not mentioned.

In June 2002 and July 2003 statements from Dr. Corn, the 
veteran's continuing problems with cervical, thoracic, and 
lumbar spine disabilities were reported.  In July 2003, Dr. 
Corn noted he had reviewed the veteran's service medical 
records and that the veteran's back disorders were related to 
his "service injuries."  

The veteran testified in support of his claims at a personal 
hearing at the RO in July 2002, including testimony on his 
automobile accident in service.  Submitted at the hearing was 
a medical article on concussions.


A VA examination in September 2002 involved only the 
veteran's knees and not his spine.

The veteran's testifimony at a personal hearing before the 
Board at the RO in August 2003 that his head injury in 
service caused symptoms that included memory loss, confusion, 
extreme pain and pressure, and imbalance; that his spine 
problems began as a result of his service motor vehicle 
accident; and that his cervical, thoracic, and lumbar 
disabilities involved similar symptoms.

Analysis

Spine

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, 12 Vet. App. at 253.

In this case, there is medical evidence of current cervical, 
thoracic, and lumbar spine disabilities, including on VA 
examination in June 2000.   

The veteran's service medical records show that he fell out 
of a moving automobile in May 1983 and incurred abrasions of 
the iliac area and back.  Although there is no subsequent 
notation in service of spinal disability, the May 1983 report 
is sufficient to show in-service injury to the spine.

With respect to a nexus opinion, the Board notes that both 
Dr. Corn, in March 2000, by history, and July 2003, after a 
review of the service medical records, and the VA orthopedic 
examiner, in June 2000 after a review of the claims file, 
concluded that the automobile injury in service caused the 
veteran's subsequent cervical, thoracic, and lumbar spine 
disorders.  Thus, there is of record medical nexus opinions 
that the support the veteran's claims.  There are no specific 
opinions to the contrary.  The Board is obligated to accept 
the opinions of record in the absence of competent medical 
opinion evidence to the contrary.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board may not base a decision 
on its own unsubstantiated medical conclusions).

Accordingly, the Board concludes that service connection for 
a cervical spine disorder, a thoracic spine disorder, and a 
lumbar spine disorder is warranted.  

Residuals of Head Injury

The veteran's service medical records show that he incurred a 
laceration of the scalp when he fell out of a moving 
automobile in May 1983; the evidence indicates that he was 
dizzy but did not lose consciousness.  Later in May 1983, it 
was noted that the laceration had resolved.  Although there 
is no subsequent notation in service of head injury, the May 
1983 report is sufficient to show in-service head injury.  In 
fact, service connection for a laceration scar of the scalp 
and for internal derangement of the temporomandibular joint 
due to the automobile accident in service has been granted.

However, there is no medical evidence after service of other 
residuals of head trauma, including on examinations in 
February 1987 and February 1989, and no nexus opinion linking 
any current other residual of a head trauma to service.  A 
brain MRI in June 2000 was considered normal, and Dr. Komar 
noted in May 2001, that the veteran's dizziness in 1996 was 
due to labyrinthitis, an ear disorder.  Consequently, the 
claim for service connection for residuals of head trauma is 
denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for cervical spine disability is granted.


Service connection for thoracic spine disability is granted.  

Service connection for lumbar spine disability is granted.

Service connection for residuals of a head injury is denied.


REMAND

The veteran testified at his August 2003 personal hearing 
before the Board that his service-connected bilateral knee 
disability had increased in severity since the most recent VA 
examination in September 2002.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2003).  In this 
case, there are questions concerning the current level of 
severity of the veteran's service-connected bilateral knee 
disability.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.655 (2003).

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim and the evidence, if 
any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to his claims for 
entitlement to a increased evaluations 
for service-connected right and left 
knee disabilities.  Then, with any 
necessary authorization from the 
veteran, VA should attempt to obtain 
copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and her 
representative of this and request them 
to provide copies of the outstanding 
medical records.

3.  Thereafter, the RO must schedule the 
veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected 
bilateral knee disability.  The VA 
claims folder, including a copy of this 
Remand, must be made available to, and 
reviewed by, the examiner.  Any 
necessary tests or studies, such as x-
rays, should be conducted, and all 
findings should be reported in detail.  
The examiner must describe all 
symptomatology due to the veteran's 
service-connected bilateral knee 
disability, to include any evidence of 
instability, subluxation, or laxity.  In 
reporting the results of range of motion 
testing of the knees, the examiner must 
identify any objective evidence of pain 
and any functional loss associated with 
pain.  The examiner must provide an 
opinion on the impact of each the 
service-connected knee disability on the 
veteran's ability to work.  The 
rationale for each opinion expressed 
should also be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above, the RO should 
readjudicate the veteran's claims for 
increased evaluations for each knee 
disability, taking into consideration 
any and all evidence that has been added 
to the record since its last 
adjudicative action.  If either of the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be provided a Supplemental 
Statement of the Case, which should 
include a discussion of how functional 
impairment affects the evaluation for 
each knee disability, if deemed 
applicable, and the relevance of 
38 C.F.R. § 3.321(b)(1) (2003).  The 
veteran and his representative should 
then be given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



